Citation Nr: 0502583	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-21 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C, 
status-post hepatitis A infection, for the period between 
September 18, 1977, and August 16, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from August 1973 to 
September 1977. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which assigned an effective date for the initial 
grant of service connection for chronic hepatitis C, status-
post hepatitis A infection, to September 18, 1977, the day 
after the veteran left service.  

In November 1978, the RO denied the veteran's claim of 
service connection for hepatitis.  The veteran did not appeal 
the decision, and it became final.  Thereafter, the veteran 
filed a claim to reopen, and in November 2002, the RO granted 
service connection and assigned a 40 percent rating for 
hepatitis C, effective August 16, 2000.  Inasmuch as service 
connection was granted on the basis of a service medical 
record submitted as part of the veteran's claim to reopen, a 
Decision Review Officer reviewed the veteran's claim, and in 
January 2003, assigned an earlier effective date for the 
grant of service connection to September 18, 1977.  38 C.F.R. 
§ 3.400 (q).  However, the January 2003 decision did not 
grant an earlier effective date for the 40 percent rating, 
which remained assigned from August 16, 2000.  

Inasmuch as the January 2003 decision granted an earlier 
effective date for service connection in response to the 
initial effective date that was assigned, and the veteran's 
only contention is that he should be granted a compensable 
rating for his hepatitis for the period between September 18, 
1977, and August 16, 2000, the current claim on appeal will 
be limited in its scope to whether the veteran is entitled to 
an initial compensable rating for hepatitis C, status-post 
hepatitis A infection, for the period between September 18, 
1977, and August 16, 2000.  

The veteran's claim is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



REMAND

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  Although a 
letter was sent to the appellant in December 2003 that told 
him that the RO would help get such things as medical 
records, employment records, or records from other Federal 
agencies, and also asked him to complete the enclosed VA 
Forms showing where he received medical treatment for his 
hepatitis, he was not advised of the requirements to prove 
his claim for an increased initial rating.  Specifically, he 
was not told of the evidence need to prove his claim for an 
initial compensable rating for hepatitis C for the period 
between September 18, 1977, and August 16, 2000.  
Accordingly, his claim must be remanded so that he can be 
provided notice as required under these provisions in written 
format.  

For this reason, the  appellant's case is REMANDED for the 
following actions:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of an initial compensable rating for 
hepatitis C, status-post hepatitis A 
infection, for the period between 
September 18, 1977, and August 16, 2000, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

2.  After an appropriate period of time, 
or after the veteran indicates that he 
has no further evidence to submit, the 
appellant's claim of entitlement to 
initial compensable rating for hepatitis 
C, status-post hepatitis A infection, for 
the period between September 18, 1977, 
and August 16, 2000, should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





